DETAILED ACTION
Application 16/716714, “SEPARATOR FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME”, was filed with the USPTO on 12/17/19 and claims priority from a foreign application filed on 6/7/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/26/22.  

Response to Arguments
Applicant’s arguments filed on 4/26/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The 112 rejection of claims for including the term “about” should be withdrawn because the use of the term “about” does not necessarily render a claim indefinite, and in this case, because infringement could be clearly assessed through use of an appropriate standard measuring device.  In response, although MPEP 2173.05(b) IIA teaches that in one case the term about was not indefinite because infringement could clearly be assessed through the use of a stopwatch, the same section of the MPEP teaches that in another case “where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about””, the claims were held as indefinite.  Therefore, the analysis must be made on a case-by-case basis.  In this case, there is close prior art as described in the art rejections below, and there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about”, therefore, the meaning of “about” in the claims remains unclear and the 112 rejection is maintained.  The fact that the claimed parameter could be measured using an appropriate standard measuring device is not found by the Office to provide metes and bounds to the claimed parameters so as to render the claims definite.

Fukuchi teaches an interpenetrating network (IPN) of polymers, but fails to teach a copolymer comprised of covalent bonds between segments of two different structural units.  In response, Fukuchi teaches that monomer segments of two polymers are reacted and polymerized to provide the IPN polymer at paragraph [0091]).  Fukuchi Example 1 further describes reacting two polymers using the polymerization initiator azoisobutyronitrile to provide a “reaction product” at paragraphs [0158-0161]).  Thus, Fukuchi does teach reacting the segments of two polymers with different structural units, which would provide the claimed copolymer, even if Fukuchi does not use the term “copolymer” to describe the reacted product.  

The coating layer of the instant claims necessarily includes polyethylene particles with the first inorganic particles; whereas in Suzuki, the polyethylene particles are not necessarily included in combination with the inorganic particles.  In response, at minimum, the layer C may include resin [polyethylene] particles and inorganic particles as described in paragraph [0069], which is sufficient to read on the claimed invention as described in the rejection of claim 1.  Suzuki’s teaching of different components or embodiments, such as the B layer argued by applicant, does not detract from the teachings relied on in the 103 rejection of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5, 7-9, 11, 16 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claim define ranges using the relative term “about”; however, applicant’s specification does not set forth a manner for determining the scope of modification of the values by inclusion of the “about” term.  Since the scope of the claims is unclear, the claims are rejected under 35 USC 112 second paragraph.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525) and Fukuchi (US 2016/0190535).
Regarding claim 1, Suzuki teaches a separator for a rechargeable lithium battery (paragraph [0033]), the separator comprising: 
a porous substrate (‘porous base material layer… A layer”, paragraph [0032]), and 
a coating layer on at least one surface of the porous substrate (“resin layer… C layer”, paragraph [0032]), wherein: the coating layer includes: a binder (“organic binder”, paragraph [0069]); polyethylene particles (“resin particles”, paragraph [0069]; “polyethylene”, paragraph [0065]); and first inorganic particles (“inorganic particles”, paragraph [0069]).
 
Suzuki does not expressly teach that an average particle size (D50) of the first inorganic particles should be larger than an average particle size (D50) of the polyethylene particles.
However, Suzuki does teach the average diameter of the inorganic particles being ordinarily less than 3 microns at paragraph [0050] and provides example resin particle diameters of 1 micron at paragraphs [0123, 0125], thereby suggesting that the inorganic particle could be selected at a larger diameter than the resin particles.  Moreover, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  
In this case, Suzuki reasonably suggests that the range of particle sizes suggested could include instances wherein the inorganic particle size is larger than the organic particle size, and no substantial difference in expected performance is associated with the claiming of dimension in the context of claim 1; therefore, the requirement that the inorganic particles are larger than the inorganic particles is prima facie obvious over Suzuki.

Suzuki does not appear to teach the binder being a heat resistant binder including a (meth)acryl copolymer including a first structural unit and a second structural unit, the first structural unit being a structural unit of a (meth)acrylamide and the second structural unit being a structural unit of a (meth)acrylic acid, a (meth)acrylate, a (meth)acrylonitrile, a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof.
In the battery art, Fukuchi teaches the a binder which is a heat resistant binder including a (meth)acryl copolymer including a first structural unit and a second structural unit, the first structural unit being a structural unit of a (meth)acrylamide and the second structural unit being a structural unit of a (meth)acrylic acid, a (meth)acrylate, a (meth)acrylonitrile, a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof (“[a binder including a hard segment and a soft segment, wherein the] hard segment may include at least one homopolymer selected from polymethacrylonitrile, poly N-(isobutoxymethyl) acrylamide and poly N-phenylmethacrylamide, and the soft segment may include at least one homopolymer selected from polybutyl acrylate and poly 2-cyanoethylacrylate”, paragraph [0025]).  Fukuchi further teaches that the inventive binder provides high heat resistance and strong adherence compared to conventional binders (paragraph [0033]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the Fukuchi binder for that of Suzuki for the benefit of providing desirable heat resistance and adherence characteristics as taught by Fukuchi.
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claims 2-3, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein the average particle size (D50) of the first inorganic particles is about 1.0 to about 3.0 microns (range obvious as overlapping the range of paragraph [0050]) and the average particle size (D50) of the polyethylene particles is about 0.1 to about 1.0 microns (exemplary value of paragraphs [0123, 0125] lies within the claimed range).

Regarding claim 4, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches that the inorganic particles are only included in the coating layer as an additional optional constituent for the benefit of increasing strength, but limits the amount to that which would not impair the intended function of the coating layer (paragraph [0069]).  Suzuki also teaches that the organic [e.g. polyethylene] particles are included in the coating layer at greater than 50% by weight (paragraph [0061]).  Thus, it would have been obvious to a skilled artisan to include the inorganic particles at a, inorganic particle to organic particle ratio in the range of about 50:50 to about 1:99, since this range corresponds to a layer where the particles are mostly organic particles and the inorganic particles are only included as an additional additive.

Regarding claim 5, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein a weight ratio of the binder : a sum of the first inorganic particles and the polyethylene particles is about 5:100 to about 2.5:100 (“an amount of SBR [binder] was 3 parts by weight relative to 100 parts by weight of a solid content of the resin particles”, paragraph [0128]).

Regarding claim 6, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein the first inorganic particles include Al2O3 (“alumina”, paragraph [0022]).

Regarding claim 7-10, Suzuki and Fukuchi remain as applied to claim 1.  As previously described, Fukuchi further teaches that the inventive binder provides high heat resistance and strong adherence compared to conventional binders.  Fukuchi further teaches the content of the hard segment [corresponding to the first structural unit] being greater than that of the soft segment [corresponding to the second structural unit] (see Examples 1-7), thereby suggesting values lying within the mole ratios of claims 8 and 9 with the acrylate type compound being at least a part of the second structural unit.
The chemical Formulas of claim 10 include at least a polyacryl amide [Chemical Formula 1] and a polybutyl acrylate [Chemical Formula 2].  These constituents are obvious in view of Fukuchi which teaches a composition comprising poly N- phenylmethacrylamide as a “hard segment” and polybutyl acrylate as a “soft segment” as previously described in the rejection of claim 1.
The Tg of the copolymer as a whole is not reported by Fukuchi. However, since Fukuchi teaches embodiments using the same or similar materials as that claimed as described above, the same glass transition temperature over 150 C is expected.

Regarding claims 12-13 and 15-16, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches wherein the separator includes the heat resistant layer (‘filler layer… B layer”, paragraph [0032]; “stability at a high temperature”, paragraph [0047]), the heat resistant layer is on at least one surface of the porous substrate, and the coating layer is on another surface of the porous substrate or on a surface of the heat resistant layer (paragraph [0006]).  Suzuki further teaches the heat resistant layer includes a heat resistant binder and second inorganic particles (paragraphs [0047, 0049, 0052]).  The inorganic particles may have a diameter of “less than 3 [Symbol font/0x6D]m” which substantially overlaps and thus makes obvious the claimed range of 0.1 to 3.0 [Symbol font/0x6D]m.

Regarding claims 12-14, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches the separator includes the adhesive layer, and the adhesive layer is on a surface of the porous substrate, a surface of the heat resistant layer, or a surface of the coating layer (paragraph [0076]).

Regarding claim 19, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki further teaches the separator of claim 1 as a component of a rechargeable lithium battery, comprising: a positive electrode, a negative electrode, and the separator (paragraph [0093]).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525), Fukuchi (US 2016/0190535) and Kim (US 2019/0165349).
Regarding claim 7, Suzuki and Fukuchi remain as applied to claim 1.  The cited art does not expressly teach the glass transition temperature of the copolymer of the coating layer being over 150 C.
In the battery art, Kim teaches that it is desirable to provide the binder of a coating layer with a glass transition temperature of 150 to 200 C (paragraph [0021]), with the high glass transition value being associated with prevention of unwanted closure of pores of the coating layer and improved safety (paragraph [0030]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the glass transition temperature of the copolymer to be greater than 150 C for the benefit of prevention of unwanted closure of pores of the coating layer and improvement in safety as taught by Kim.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525), Fukuchi (US 2016/0190535) and Carlson (US 2017/0012264).
Regarding claim 11, Suzuki and Fukuchi remain as applied to claim 1.  Suzuki does not appear to teach wherein a thickness of the coating layer is about 1 [Symbol font/0x6D]m to about 5 [Symbol font/0x6D]m.
In the battery art, Carlson teaches a coating layer functional to shutdown and prevent thermal runaway, the coating layer having a preferable thickness range of 0.5 to 5 [Symbol font/0x6D]m (paragraph [0047]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the Suzuki coating layer at a thickness of 0.5 to 5 [Symbol font/0x6D]m for the benefit of ensuring that the coating layer can function as a shutdown layer while maintaining thinness which is desirable for minimizing ion migration resistance.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525), Fukuchi (US 2016/0190535) and Sasaki (US 2016/0141581).
Regarding claim 17, Suzuki and Fukuchi remain as applied to claim 12.  Suzuki further teaches that the separator may include an adhesive layer, but does not appear to teach wherein the adhesive layer includes a particle-shaped (meth)acryl adhesive binder or a particle-shaped fluorine adhesive binder.
In the battery art, Sasaki teaches an adhesive layer included for the benefit of improving adhesion between a separator and an adjacent electrode (paragraph [0012]), and further teaches wherein the adhesive layer includes a meth(acryl) adhesive binder (paragraphs [0176-0177]) of particle shape (paragraph [0198]) for the benefit of providing enhanced adhesion property and ion diffusivity.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the adhesive layer with particle-shaped meth(acryl) adhesive binder for the benefit of providing desirable adhesive strength and ion diffusivity to the adhesive layer.

Regarding claim 18, Suzuki and Fukuchi remain as applied to claim 12.  Suzuki further teaches that the separator may include an adhesive layer, but does not appear to teach wherein a thickness of the adhesive layer is about 0.1 [Symbol font/0x6D]m to about 1.0 [Symbol font/0x6D]m.
Sasaki further teaches the thickness of the adhesive layer being most preferably 0.5 to 3 [Symbol font/0x6D]m for the benefit of balancing adhesive property and increase in resistance (paragraph [0234]), with a particular example having a thickness of 0.5 [Symbol font/0x6D]m (paragraph [0435]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the adhesive layer at a thickness within the range of 0.1 to 1.0 [Symbol font/0x6D]m since Sasaki teaches a range which overlaps the claimed range and exemplary value lying within the claimed range as effective for providing desirable adhesive strength and ion diffusivity to the adhesive layer.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0117525) and Annaka (US 2020/0127263).
Regarding claims 1 and 20, Suzuki teaches a separator for a rechargeable lithium battery (paragraph [0033]), the separator comprising: 
a porous substrate (‘porous base material layer… A layer”, paragraph [0032]), and 
a coating layer on at least one surface of the porous substrate (“resin layer… C layer”, paragraph [0032]), wherein: the coating layer includes: a binder (“organic binder”, paragraph [0069]); polyethylene particles (“resin particles”, paragraph [0069]; “polyethylene”, paragraph [0065]); and first inorganic particles (“inorganic particles”, paragraph [0069]).
 
Suzuki does not expressly teach that an average particle size (D50) of the first inorganic particles should be larger than an average particle size (D50) of the polyethylene particles.
However, Suzuki does teach the average diameter of the inorganic particles being ordinarily less than 3 microns at paragraph [0050] and provides example resin particle diameters of 1 micron at paragraphs [0123, 0125], thereby suggesting that the inorganic particle could be selected at a larger diameter than the resin particles.  Moreover, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  
In this case, Suzuki reasonably suggests that the range of particle sizes suggested could include instances wherein the inorganic particle size is larger than the organic particle size, and no substantial difference in expected performance is associated with the claiming of dimension in the context of claim 1; therefore, the requirement that the inorganic particles are larger than the inorganic particles is prima facie obvious over Suzuki.

Suzuki does not appear to teach the binder being a heat resistant binder including a (meth)acryl copolymer including a first structural unit and a second structural unit, the first structural unit being a structural unit of a (meth)acrylamide and the second structural unit being a structural unit of a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof.
In the battery art, Annaka teaches a binder which is a heat resistant binder having improved heat shrinkage resistance (see abstract, paragraph [0024]), the binder including a (meth)acryl copolymer including a first structural unit and a second structural unit (“polymer of the particulate polymer A” of paragraph [0036] is a methacryl copolymer having structural units readable on the claimed invention), the first structural unit being a structural unit of a (meth)acrylamide (e.g. “acrylamide” at paragraph [0059] may be includes as the “crosslinkable monomer unit”) and the second structural unit being a structural unit of a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof (e.g. “2-acrylamido-2-methylpropane sulfonic acid” at paragraph [0045] may be includes as an “acid group-containing monomer unit).  Annaka further teaches that the inventive binder provides improved adhesiveness and heat shrinkage resistance compared to conventional binder compositions (paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the Annaka binder for that of Suzuki for the benefit of providing desirable heat resistance and adherence characteristics as taught by Annaka.
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Nam (US 2015/0050544) –teaches a separator similar to claim 1, but comprising a different binder.
Ryu (US 2016/0218340) –teaches a composite layer comprising organic and inorganic particles.
Hasegawa (US 2017/0155118) –teaches a composite layer comprising organic and inorganic particles.
Toyoda (US 2017/0279152) –teaches a composite layer comprising organic and inorganic particles.
Seo (US 2017/0338461) –teaches a compound readable on compound of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723